Case 2:19-bk-21521-NB      Doc 95 Filed 10/28/19 Entered 10/28/19 11:42:45            Desc
                           Main Document     Page 1 of 10


  1
  1   RON BENDER (SBN 143364)
      JULIET Y. OH (SBN 211414)
  2
  2   LINDSEY L. SMITH (SBN 265401)
  3
  3   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
      10250 Constellation Boulevard, Suite 1700
  4
  4   Los Angeles, California 90067
      Telephone: (310) 229-1234; Facsimile: (310) 229-1244
  5
  5   Email: RB@LNBYB.com, JYO@LNBYB.com, LLS@LNBYB.com
      Proposed Attorneys for Chapter 11 Debtor and Debtor in Possession
  6
  6

  7
  7
                             UNITED STATES BANKRUPTCY COURT
  8
  8
                              CENTRAL DISTRICT OF CALIFORNIA
  9
  9
                                     LOS ANGELES DIVISION
10
10

11
11

12
12    In re                                      )   Case No. 2:19-bk-21521-NB
                                                 )
13
13    TATUNG COMPANY OF                          )   Chapter 11
      AMERICA, INC.,                             )
14
14
                                                 )
15
15                      Debtor-in-Possession.    )   DECLARATION OF SERVICE AND
                                                 )   TELEPHONIC NOTICE RE:
16
16                                               )
                                                 )   (1) DEBTOR’S EMERGENCY MOTION
17
17                                               )       FOR APPROVAL OF STIPULATION
                                                 )       BY AND BETWEEN DEBTOR AND
18
18
                                                 )       HP INC.; AND
19
19                                               )
                                                 )   (2) EMERGENCY    MOTION    FOR
20
20                                               )       ENTRY OF AN ORDER LIMITING
                                                 )       NOTICE
21
21                                               )
22
22                                               )   [Related to Docket Nos. 83-88 & 91]
                                                 )
23
23                                               )   Date:            October 29, 2019
                                                 )   Time:            1:00 p.m.
24
24                                               )   Courtroom:       1545
                                                 )   Location:        255 E. Temple Street
25
25                                                                    Los Angeles, California
26
26                                               )

27
27

28
28


                                                     1
Case 2:19-bk-21521-NB        Doc 95 Filed 10/28/19 Entered 10/28/19 11:42:45                 Desc
                             Main Document     Page 2 of 10


  1
  1                           DECLARATION OF STEPHANIE REICHERT

  2
  2          I, Stephanie Reichert, hereby declare as follows:

  3
  3          1.       I am over the age of 18 and an employee at Levene, Neale, Bender, Yoo & Brill

  4
  4   L.L.P. (“LNBYB”), proposed bankruptcy counsel to the above-listed Chapter 11 debtor and

  5
  5   debtor in possession (the “Debtor”).

  6
  6          2.       I have personal knowledge of the facts set forth herein, and, if called as a witness,

  7
  7   could and would testify competently with respect thereto.

  8
  8          3.       I make this declaration regarding service of the following pleadings (collectively,

  9
  9   the “Emergency Pleadings”):

10
10
                  •   DEBTOR'S EMERGENCY MOTION FOR APPROVAL OF STIPULATION
11
11                    BY AND BETWEEN DEBTOR AND HP INC. [Docket No. 83];

12
12                •   APPLICATION FOR ORDER SETTING HEARING ON SHORTENED
                      NOTICE RE: DEBTOR'S EMERGENCY MOTION FOR APPROVAL OF
13
13                    STIPULATION BY AND BETWEEN DEBTOR AND HP INC. [Docket No.
14
14                    84];

15
15                •   EMERGENCY MOTION FOR ENTRY OF AN ORDER LIMITING NOTICE
                      [Docket No. 85];
16
16
                  •   APPLICATION FOR ORDER SETTING HEARING ON SHORTENED
17
17
                      NOTICE RE: EMERGENCY MOTION FOR ENTRY OF AN ORDER
18
18                    LIMITING NOTICE [Docket No. 86];

19
19                •   ORDER GRANTING APPLICATION AND SETTING HEARING ON
                      SHORTENED NOTICE RE: EMERGENCY MOTION FOR ENTRY OF AN
20
20                    ORDER LIMITING NOTICE [Docket No. 87];
21
21
                  •   ORDER GRANTING APPLICATION AND SETTING HEARING ON
22
22                    SHORTENED NOTICE RE: DEBTOR'S EMERGENCY MOTION FOR
                      APPROVAL OF STIPULATION BY AND BETWEEN DEBTOR AND HP
23
23                    INC. [Docket No. 88];
24
24
                  •   NOTICE OF HEARING ON (1) DEBTOR'S EMERGENCY MOTION FOR
25
25                    APPROVAL OF STIPULATION BY AND BETWEEN DEBTOR AND HP
                      INC.; AND (2) EMERGENCY MOTION FOR ENTRY OF AN ORDER
26
26                    LIMITING NOTICE [Docket No. 91].
27
27
             4.       On October 25, 2019 I served by overnight mail the above Emergency Pleadings
28
28
      to the addresses listed on Exhibit “A” attached hereto.


                                                        2
Case 2:19-bk-21521-NB       Doc 95 Filed 10/28/19 Entered 10/28/19 11:42:45               Desc
                            Main Document     Page 3 of 10


  1
  1          5.      On October 25, 2019 between 4:16 p.m. and 4:56 p.m., I emailed the email

  2
  2   addresses listed on Exhibit “B” attached hereto informing them of the hearing on October 29,

  3
  3   2019 at 1:00 p.m. on the Emergency Pleadings. Email recipients were sent electronic copies of

  4
  4   the above Emergency Pleadings.

  5
  5          6.      Additionally, on October 25, 2019 between 3:01 p.m. and 4:41 p.m., telephonic

  6
  6   notice was given to the creditors whose telephone numbers are listed on Exhibit “C" attached

  7
  7   hereto to inform them either personally, through their assistants, or via voicemail of the hearing

  8
  8   on October 29, 2019 at 1:00 p.m. on the Emergency Pleadings.

  9
  9

10
10           I declare under penalty of perjury under the laws of the United States of America that the

11
11    foregoing is true and correct to the best of my knowledge. Executed this 28th day of October

12
12    2019 at Los Angeles, California.

13
13

14
14
                                                                 STEPHANIE REICHERT
15
15

16
16

17
17

18
18

19
19

20
20

21
21

22
22

23
23

24
24

25
25

26
26

27
27

28
28



                                                      3
Case 2:19-bk-21521-NB   Doc 95 Filed 10/28/19 Entered 10/28/19 11:42:45   Desc
                        Main Document     Page 4 of 10




                           EXHIBIT “A”
        Case 2:19-bk-21521-NB        Doc 95 Filed 10/28/19 Entered 10/28/19 11:42:45          Desc
                                     Main Document     Page 5 of 10
Tatung Company Of America, Inc.                                             Office of the United States Trustee
File No. 8973                                                               915 Wilshire Blvd., Suite 1850
OUST, Committee, Secured Creditors                                          Los Angeles, CA 90017



Committee Member                        Committee Member                    Committee Member
Hemlock SemiConductor Operations        Acrox Technologies Co., Ltd         Orrick, Herrington & Sutcliffe, LLP
Attn: Brad Suave                        4F., Minshan St., Neihu Dist.,      51 W. 52nd Street
12334 Geddes Road                       Taipei City 114 Taiwan, R.O.C       New York, NY 10019
Hemlock, MI 48626

Committee Member                        Committee Member                    Alleged Secured Creditor
Fabrique, Ltd.                          Acrox Technologies Co., Ltd         Mega International Commercial Bank
28 School Street                        c/o Kevin H.C. Cheng                Co., Ltd.
Branford, CT 06405                      4F., Minshan St., Neihu Dist.,      445 S. Figueroa St, Ste 1900
                                        Taipei City 114 Taiwan, R.O.C       Los Angeles, CA 90071

Secured Creditor                        Secured Creditor                    Secured Creditor
East West Bank                          East West Bank                      IBM Credit LLC
9300 Flair Drive, 6th Floor             c/o John A. Lapinski, Esq.          One North Castle Drive
El Monte, CA 91731-0000                 Clark Trevithick                    Armonk, NY 10504-0000
                                        445 South Figueroa St, 18th Floor
                                        Los Angeles, CA 90071-1605
Case 2:19-bk-21521-NB   Doc 95 Filed 10/28/19 Entered 10/28/19 11:42:45   Desc
                        Main Document     Page 6 of 10




                           EXHIBIT “B”
           Case 2:19-bk-21521-NB          Doc 95 Filed 10/28/19 Entered 10/28/19 11:42:45                 Desc
                                          Main Document     Page 7 of 10
Tatung Company Of America, Inc.                                                         Office of the United States Trustee
File No. 8973                                                                           Attn: Dare Law
Committee, Secured, & OUST                                                              Email: dare.law@usdoj.gov
Email Addresses                                                                                gary.baddin@usdoj.gov


Committee Member                           Committee Member                             Committee Member
Hemlock SemiConductor Operations           Hemlock SemiConductor Operations             Fabrique, Ltd.
c/o Orrick, Herrington & Sutcliffe, LLP    Attn: Brad Suave & Richard Sanders           Attn: Jessica Cheng
E-mail: jansbro@orrick.com;                Email: brad.sauve@hscpoly.com                Email: CHProjects@fabriqueusa.com
lmetzger@orrick.com; alee@orrick.com              sanders@millercanfield.com                    ffsears@fabriqueusa.com
jhermann@orrick.com
Committee Member                           Committee Member                             Potential Committee Member
Acrox Technologies Co., Ltd                Acrox Technologies Co., Ltd                  Suzhou Blue Bridge Electronic Co.
c/o Kevin H.C. Cheng                       Attn: Tina Tsai & Sunny Wang                 Email: blue_bridge@126.com
Email: kevin@wtwet.com.tv                  Email: jason@acrox.com.tw;
                                           tinatsai@acrox.com.tw; sunny@acrox.com.tw;
                                           sarita@acrox.com.tw
Potential Committee Member                 Potential Committee Member                   Potential Committee Member
All Nation Security Services, Inc.         All Nation Security Services, Inc.           Dupont Special Products USA LLC
Attn: Kathy Thabet                         c/o Kevin Bodkoubehi                         Attn: Linda Schneider
Email: kathy@allnationsecurity.com         Email: kevin@kmblawgroup.com                 Email: DPPVespel@dupont.com


Potential Committee Member                 Potential Committee Member                   Potential Committee Member
Minco Products, Inc.                       Shenzhen Ktc Commercial Display              Xiamen Prima Technology
Attn: Pham Thuy                            Technology Co. Ltd.                          Attn: Tim Wang
Email: Thuy.pham@minco.com                 Attn: Arya Li                                Email: tim.wang@iprima.com.cn
                                           Email: lihq@ktc.cn

Potential Committee Member                 Secured Creditor
Songlin Technology Corporation             East West Bank
Attn: Jeff Keng                            c/o John A. Lapinski, Esq.
Email: jeff.keng@songlintek.com.tw         Clark Trevithick
                                           Email: jlapinski@clarktrev.com
Case 2:19-bk-21521-NB   Doc 95 Filed 10/28/19 Entered 10/28/19 11:42:45   Desc
                        Main Document     Page 8 of 10




                           EXHIBIT “C”
           Case 2:19-bk-21521-NB           Doc 95 Filed 10/28/19 Entered 10/28/19 11:42:45               Desc
                                           Main Document     Page 9 of 10
Tatung Company Of America, Inc.                                                        Office of the United States Trustee
File No. 8973                                                                          Attn: Dare Law
Committee, Secured, & OUST                                                             Phone: (213) 894-4925
Telephone Numbers                                                                      [Dare Law was out of the office, so left
                                                                                       voicemail for Gary Baddin at 3:01 pm]

Committee Member                            Committee Member                           Committee Member
Hemlock SemiConductor Operations            Hemlock SemiConductor Operations           Fabrique, Ltd.
c/o Orrick, Herrington & Sutcliffe, LLP     Attn: Brad Suave                           Attn: Jessica Cheng
Attn: Laura Metzger, Esq.                   Phone: (989) 301-5000                      Phone: (203) 481-5400
Phone: (212) 506-5000                       [left voicemail at 3:07 p.m.]              [left voicemail at 3:10 p.m.]
[left voicemail at 3:06 p.m.]
Committee Member                            Committee Member                           Secured Creditor
Acrox Technologies Co., Ltd                 Acrox Technologies Co., Ltd                East West Bank
c/o Kevin H.C. Cheng                        Attn: Tina Tsai & Sunny Wang               c/o John A. Lapinski, Esq.
Phone: +886225111398 x. 7027                Phone: +886227965888                       Clark Trevithick
[unable to leave a voicemail at 4:35 pm]    [unable to leave a voicemail at 4:41 pm]   Phone: (213) 341-1318
                                                                                       [spoke with Mr. Lapinski at 3:16 p.m.]
Secured Creditor
East West Bank
Phone: (626) 768-6000
[unable to leave a voicemail at 3:14 pm]
Case 2:19-bk-21521-NB          Doc 95 Filed 10/28/19 Entered 10/28/19 11:42:45                     Desc
                               Main Document    Page 10 of 10

 1                            PROOF OF SERVICE OF DOCUMENT
 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
 3
     A true and correct copy of the foregoing document DECLARATION OF SERVICE AND TELEPHONIC
 4   NOTICE RE: (1) DEBTOR’S EMERGENCY MOTION FOR APPROVAL OF STIPULATION BY AND
     BETWEEN DEBTOR AND HP INC.; AND (2) EMERGENCY MOTION FOR ENTRY OF AN ORDER
 5   LIMITING NOTICE will be served or was served (a) on the judge in chambers in the form and manner
     required by LBR 5005-2(d); and (b) in the manner stated below:
 6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
     controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
 7   hyperlink to the document. On October 28, 2019, I checked the CM/ECF docket for this bankruptcy case
     or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
 8   to receive NEF transmission at the email addresses stated below:
 9       •   Ron Bender rb@lnbyb.com
         •   Jeffery D Hermann jhermann@orrick.com
10       •   Joon M Khang joon@khanglaw.com
         •   Ian Landsberg ilandsberg@sklarkirsh.com,
11           lskaist@sklarkirsh.com;yalarcon@sklarkirsh.com;mmadden@sklarkirsh.com;ilandsberg
             @ecf.inforuptcy.com
12       •   Dare Law dare.law@usdoj.gov, ron.maroko@usdoj.gov;Alvin.mar@usdoj.gov
         •   Leib M Lerner leib.lerner@alston.com, autodockettest-lax@alston.com
13       •   Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
         •   Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
14       •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
15
     2. SERVED BY UNITED STATES MAIL: On October 28, 2019, I served the following persons and/or
16   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
     and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
17   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
     completed no later than 24 hours after the document is filed.
18
     None.
19
20   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
     EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
21   on October 28, 2019, I served the following persons and/or entities by personal delivery, overnight mail
     service, or (for those who consented in writing to such service method), by facsimile transmission and/or
22   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
     mail to, the judge will be completed no later than 24 hours after the document is filed.
23
     None.
24
25   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
     true and correct.
26
      October 28, 2019              Stephanie Reichert                  /s/ Stephanie Reichert
27    Date                          Type Name                           Signature

28
